Citation Nr: 0806714	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  03-33 112	)	DATE
	)
	)	

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinea pedis with 
onychomycosis.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a genitourinary 
condition, claimed as bilateral testicle lumps and 
spermatocele.

4.  Entitlement to service connection for a cardiovascular 
disorder.

5.  Entitlement to service connection for residuals of 
pneumonia.

6.  Entitlement to service connection for a prostate 
condition claimed as nodules, hyperplasia and prostatitis. 

7.  Entitlement to an initial rating in excess of 10 percent 
for irritable bowel syndrome.      
  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, and O. B. 


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from March 1976 to February 
2000.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from April 2002 and July 2007 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). In February 2006, the veteran reported satisfaction 
with December 2005 increased evaluation awards of his service 
connected alopecia and degenerative disc disease of the 
lumbar spine disabilities that were previously on appeal. 
Service connection for tinnitus which was previously on 
appeal was granted in a September 2006 rating decision. The 
aforementioned issues are no longer on appeal.  

In December 2007, a personal hearing was held at the RO that 
was conducted by the undersigned Veterans Law Judge. At the 
personal hearing the veteran withdrew the issue of 
entitlement to service connection for residuals of a right 
ring finger puncture. As a result, that issue is no longer in 
appellate status .38 C.F.R. § 20.204 (2007).   

In January 2008 additional information was received at the 
Board that was accompanied by a waiver of initial RO 
consideration. 38 C.F.R. § 20.1304 (c) (2007).  

The issues of entitlement to service connection for bilateral 
hearing loss; a cardiovascular disorder; a genitourinary 
condition, claimed as bilateral testicle lumps and 
spermatocele; a prostate condition claimed as nodules, 
hyperplasia and prostatitis; residuals of pneumonia; and an 
initial rating in excess of 10 percent for irritable bowel 
syndrome, addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.

FINDING OF FACT

Tinea pedis with onychomycosis is not shown during service 
nor is there adequate evidence of an etiological relationship 
or medical nexus between tinea pedis with onychomycosis and 
service.  


CONCLUSION OF LAW

Tinea pedis with onychomycosis was not incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2007); 
38 C.F.R. § 3.303 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

The veteran's entire service medical records are absent for 
any complaints, findings or diagnoses referable to tinea 
pedis with onychomycosis.

At a VA dermatology examination in July 2001, it was reported 
that onychomycosis manum pedis was completely clear. In 
January 2004 and November 2005, a private physician reported 
that the veteran had received past and current treatment for 
tinea pedis and onychomycosis. The examiner opined that the 
veteran had multiple medical problems related to his time 
spent in service.      

A VA dermatology examination of the entire body in October 
2005 revealed no findings of tinea pedis with onychomycosis. 
A private clinical record dated in August 2006 shows that the 
veteran received treatment for tinea pedis.  

Analysis

The veteran asserts that he has tinea pedis with 
onychomycosis that had its onset during his period of 
military service. 

The United States Court of Appeals for Veterans Claims has 
held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999); see 
also Pond v. West, 12 Vet App. 341, 346 (1999).        

Although somewhat equivocal as to an existent tinea pedis 
with onychomycosis disability in terms of VA versus private 
medical information, the Board concedes that the clinical 
data of record shows current medical evidence of tinea pedis 
and onychomycosis. As a result, the Board concludes that the 
veteran meets the initial threshold criteria for service 
connection, namely, medical evidence of current disability. 

Regarding evidence of in-service incurrence, review of the 
veteran's service medical records shows that they are 
entirely absent for any complaints, findings, or diagnoses 
referable to tinea pedis or onychomycosis for that matter. 
The veteran has testified that during service he complained 
of athlete's foot and that he received treatment for the 
disorder. It is to be noted that although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992). There is no 
medical evidence during the veteran's period of military 
service that supports his assertions on the matter of in 
service incurrence.  

With respect to the service connection requirement of an 
etiological relationship or medical nexus, the Board is aware 
that a private physician has inferred that the veteran's skin 
disorder is related to service. It is to be noted that the 
Board may not reject medical opinions based on its own 
medical judgment. Colvin v. Derwinski, 1 Vet. App 171 (1991). 
However, the weight of a medical opinion is diminished where 
that opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated. See Reonal v. Brown, 
5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 
(1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The record is absent for any indication that the 
aforementioned private physician had use of the veteran's 
claims folder in making any etiological comparison or 
inference. It is also noted that a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional. LeShore v. Brown, 8 
Vet. App. 406, 409 (1995). The Court has held that the value 
of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale 
to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 
(1999). There is no rationale advanced to support the 
assertion made in the medial opinion here. Service medical 
records do not support the any relationship between the onset 
of tinea pedis with onychomycosis and the veteran's period of 
service. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). The weight of the evidence is against 
the veteran's claim. In the absence of medical evidence of 
service incurrence or adequate evidence of a medical nexus, 
service connection for tinea pedis with onychomycosis is not 
warranted.  

 Duties to Notify and Assist
 
When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2007).

The veteran's claim was initiated prior to promulgation of 
laws contemplating notification and assistance to veterans. 
In a February 2005 VA letter, and in the December 2005 
statement of the case, the veteran was notified of the 
evidence necessary to establish an increased rating.  The 
veteran has been informed of what he was expected to provide; 
what VA would obtain on his behalf, and to provide VA with 
any evidence he may have pertaining to his appeal. The 
aforementioned information and letter satisfied VA's duty to 
notify. Any defect with respect to the timing of the notice 
requirement was harmless error. The veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claim. The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's statements and testimony. VA has 
attempted to obtain all records identified by the veteran. 
The veteran has not notified VA of any additional available 
relevant records with regard to his claim. The veteran has 
also been examined. As such, VA met its duty to assist.

In light of the denial of the veteran's claim, no initial 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). Because VA's duties to notify and assist 
have been met, there is no prejudice to the veteran in 
adjudicating this appeal.


ORDER

Service connection for tinea pedis with onychomycosis is 
denied.


REMAND

The veteran's service medical records show that he received 
treatment for several physical complaints, symptoms, and 
medical problems related to his current claims, including 
upper respiratory infections and pneumonia; abnormalities of 
the testicles, and prostatitis; a heart murmur and abnormal 
EKG findings. In addition, bilateral elevated hearing levels 
at higher frequencies were reported in both ears early in the 
veteran's period of military, then more so in the left ear 
later in service. VA medical records in April 2000, shortly 
after discharge from service are quiescent for pertinent 
disablement. 

Medical findings, as recent as August 2006 to be specific, 
including statements and records from a private physician 
show that the veteran has received treatment for 
cardiovascular, genitourinary, and bilateral hearing loss 
disorders attributed to the veteran's period of military 
service. It is important to be aware that VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim. 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2007). The medical record is somewhat equivocal 
regarding the current diagnoses of claimed disorders as well 
as the etiological relationship between claimed disorders and 
the veteran's period of military service, requiring further 
medical information.

A rating decision dated in July 2007 granted the veteran 
claim of service connection for irritable bowel syndrome and 
awarded a 10 percent disability evaluation effective March 7, 
2000. Among the additional evidence submitted by the veteran 
and received at the Board in January 2008 is a statement from 
the veteran that may only be construed as a notice of 
disagreement with the 10 percent disability evaluation 
awarded by the RO for the service connected irritable bowel 
syndrome. The filing of a notice of disagreement initiates 
the appeal process. See Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995). 

VA has not yet issued a statement of the case as to the issue 
of entitlement to an initial rating in excess of 10 percent 
for irritable bowel syndrome. The Board is, therefore, 
obligated to remand this issue. See Manlincon v. West, 12 
Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1. The RO should provide notice to the 
veteran consistent with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The veteran should be scheduled for a 
VA audiological examination. It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination. All 
audiological findings, including speech 
recognition scores using the Maryland CNC 
Test, should be reported. If current 
hearing loss disability is shown, then the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
such hearing loss disability is causally 
related to the veteran's active duty 
service.

3. The veteran should be scheduled for a 
VA examination by an appropriate 
specialist to determine the nature and 
etiology of his claimed cardiovascular 
disability. It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination. Any medically indicated 
special tests should be accomplished. All 
clinical manifestations should be reported 
in detail. After reviewing the claims file 
and examining the veteran, the examiner 
should respond to the following:

 a) Please identify any current 
cardiovascular disability(ies) found.

 b) The examiner is requested to opine 
whether the veteran has a cardiovascular 
disability, and if so, whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the disability 
was manifested during the veteran's active 
duty service. In answering this question, 
please discuss any relevant service and 
post-service medical records.

 4. The veteran should be scheduled for a 
VA genitourinary examination to determine 
the nature and etiology of his claimed 
genitourinary condition, claimed as 
bilateral testicle lumps and spermatocele, 
and prostate condition claimed as nodules, 
hyperplasia and prostatitis. It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination. Any 
medically indicated special tests should 
be accomplished. All clinical 
manifestations should be reported in 
detail. After reviewing the claims file 
and examining the veteran, the examiner 
should respond to the following:

 a) Can the veteran be presently diagnosed 
with any genitourinary disorder(s)?

 b) Please state whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the diagnosis(es) if 
any, were manifested during the veteran's 
active duty service or otherwise caused by 
the veteran's service. In answering this 
question, please discuss any relevant 
service and post-service medical records.

5. The veteran should be scheduled for a 
VA pulmonary examination to determine the 
nature and etiology of his claimed 
residuals of pneumonia. It is imperative 
that the claims file be made available to 
the examiner for review in connection with 
the examination. Any medically indicated 
special tests should be accomplished. All 
clinical manifestations should be reported 
in detail. After reviewing the claims file 
and examining the veteran, the examiner 
should respond to the following:

 a) Can the veteran be presently diagnosed 
with any pulmonary disorder(s), including 
residuals of pneumonia?

 b) Please state whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the diagnosis(es) if 
any, were manifested during the veteran's 
active duty service or otherwise caused by 
the veteran's service. In answering this 
question, please discuss any relevant 
service and post-service medical records.

6. After completing the above, and any 
other development the RO may deem 
necessary, the RO should then review the 
expanded record and determine if the 
veteran's claim can be granted. If the 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond. 

7.  The RO must issue a statement of the 
case and notification of the veteran's 
appellate rights on the issue of 
entitlement to an initial evaluation in 
excess of 10 percent for irritable bowel 
syndrome. See 38 C.F.R. §§ 19.29, 19.30 
(2007). The veteran and his representative 
are reminded that to vest jurisdiction over 
this issue with the Board, a timely 
substantive appeal to the July 2007 rating 
decision must be filed. 38 C.F.R. § 20.202 
(2007). If the veteran perfects the appeal 
as to this issue, the case must be returned 
to the Board for appellate review. Also, in 
Vazquez-Floes v. Peake, No. 05-355 (U.S. 
Vet. App. Jan.30, 2008), the United States 
Court of Appeals for Veterans Claims 
(Court) established significant new 
requirements with respect to the content of 
the duty-to-assist notice which must be 
provided to a veteran who is seeking a 
higher rating. When appropriate, the 
veteran must be afforded notice compliant 
with the requirements of Vazquez-Flores.     


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


